United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 01-1852
                                    ___________

Anthony Carniglia,                       *
                                         *
             Appellant,                  * Appeal from the United States
                                         * District Court for the Western
      v.                                 * District of Arkansas.
                                         *
Cory Dearmon; Todd Sanders;              * [UNPUBLISHED]
Paul Bosson,                             *
                                         *
             Appellees.                  *
                                    ___________

                          Submitted: July 31, 2001
                              Filed: August 6, 2001
                                  ___________

Before BOWMAN, LOKEN, and BYE, Circuit Judges.
                           ___________

PER CURIAM.

       Federal inmate Anthony Carniglia appeals the district court’s dismissal prior to
service of his 42 U.S.C. § 1983 damages action, and moves to proceed in forma
pauperis (IFP). We grant him leave to appeal IFP, leaving the fee-collection details to
the district court in accordance with 28 U.S.C. § 1915(b). We also affirm in part,
reverse in part, and remand.

       Carniglia claimed defendants--County Drug Task Force employees--exceeded
the scope of a search warrant by removing from his residence property not described
in the warrant, and by conducting the search at night when the warrant indicated it was
to be conducted during the day, in violation of the Fourth Amendment. He also claimed
defendants failed to return the seized property when the criminal charges against him
were withdrawn, in violation of the Fourteenth Amendment. The district court
dismissed the action, finding Carniglia could not state a section 1983 claim because he
had adequate post-deprivation remedies under state law.

      Upon de novo review, see Cooper v. Schriro, 189 F.3d 781, 783 (8th Cir. 1999)
(per curiam), we agree with the district court that Carniglia’s Fourteenth Amendment
claim lacked merit, as Carniglia indeed has post-deprivation remedies under state law.
See Hudson v. Palmer, 468 U.S. 517, 536 (1984) (when state actor deprives individual
of personal property, individual does not have § 1983 claim if state law provides
adequate postdeprivation remedy); McQuillan v. Mercedes-Benz Credit Corp., 961
S.W.2d 729, 732 (Ark. 1998) (conversion is common-law tort action for wrongful
possession or disposition of another’s property); Ark. R. Crim. P. 15.2 & 15.5
(providing that motion for return of seized items can be filed or other civil remedies can
be pursued). However, we reverse the dismissal of the Fourth Amendment claim and
remand for the district court to consider it independently of the Fourteenth Amendment
claim.

     Accordingly, we affirm as to the Fourteenth Amendment claim, and reverse and
remand as to the Fourth Amendment claim.




                                           -2-
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                               -3-